
	
		II
		109th CONGRESS
		2d Session
		S. 2662
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 26, 2006
			Mr. Smith (for himself and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To direct the Secretary of Commerce to
		  provide emergency disaster assistance to mitigate the economic losses caused by
		  salmon fishery restrictions along the California and Oregon coast, and for
		  other purposes.
	
	
		1.Emergency disaster
			 assistance
			(a)Authorization
			 of paymentThe Secretary of Commerce shall make a direct payment
			 to the Pacific States Marine Fisheries Commission for distribution to mitigate
			 the economic losses caused by federal fisheries restrictions put in place to
			 meet the needs of Klamath River Fall Chinook Salmon. The money provided to the
			 Pacific States Marine Fisheries Commission shall be distributed to—
				(1)persons or
			 entities, including federally recognized Indian tribes, which have experienced
			 significant economic hardship as a result of federal fisheries closures or
			 fishing restrictions;
				(2)small businesses
			 including fishermen, fish processors, and related businesses serving the
			 fishing industry including, but not limited to, cold storage facilities, ice
			 houses, docks, and other related shoreside fishery support facilities and
			 infrastructure; and
				(3)state and local
			 governments adversely affected by reductions in fish landing fees and other
			 fishing-related revenue.
				(b)Limitations on
			 distributionsDistributions authorized under this section may be
			 made in areas declared by the Governor of a state to be in a state of emergency
			 due to Klamath River basin conditions and limitations on ocean commercial and
			 sport salmon fishing.
			(c)Purpose of
			 distributionsDistributions may be made for the purposes
			 described in section 312(a)(2) of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1861a(a)(2)).
			(d)Limitation on
			 administrative costsNot more than 4 percent of such funds
			 provided to the Pacific States Marine Fisheries Commission for disaster relief
			 distributions may be used for administrative expenses, and no funds may be used
			 for lobbying activities or representational expenses. Any funds not distributed
			 by the end of fiscal year 2008 shall be returned to the Treasury.
			(e)Relief
			 distribution recipient reportsThe Secretary of Commerce shall
			 require that the Pacific States Marine Fisheries Commission shall, within 6
			 months after receiving a payment under this section, and every 6 months
			 thereafter, submit to the Secretary of Commerce and the Committee on
			 Appropriations of the House of Representatives and the Senate a report listing
			 the persons and entities to whom the payment was distributed and the rationale
			 for such distributions.
			(f)Exclusion of
			 payments from gross incomeFor the purposes of the Internal
			 Revenue Code of 1986—
				(1)ExclusionGross
			 income shall not include any amount received as a payment or distribution under
			 subsection (a).
				(2)Denial of
			 double benefitRules similar to the rules of subsections (g)(3)
			 and (h) of section 139 of such Code shall apply with respect to any amount
			 excluded under subparagraph (1).
				(g)AppropriationThere
			 is appropriated to the Secretary of Commerce $81,000,000 to make the payment
			 under this section for fisheries disaster assistance.
			
